Citation Nr: 1721865	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-31 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability. 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in May 2015, and a transcript of the hearing is associated with his claims folder.  After the hearing, the Veteran submitted additional evidence.  A waiver of initial RO review of those statements was provided on the record at the hearing.  The Board remanded the claims to the RO in July 2015 for further development.

The Board notes that the Veteran was previously represented by another attorney but timely changed his representative to Attorney Neidenberg following the July 2015 remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the July 2015 remand, VA treatment records confirm that the Veteran has bilateral knee disabilities.  With respect to the left knee, the Veteran has not yet received a VA examination.  With respect to the right knee, the October 2009 VA examiner noted a right thigh stab wound, but stated that there was no history of trauma to the knee.  However, the Board notes that the Veteran received a parachutist badge and testified (at the May 2015 Board hearing) that he completed 39 jumps.  Additionally, in July 2009, the Veteran reported that becoming a parachutist required extensive training which included jogging 15-20 miles per day, heavy equipment lifting, and heavy equipment in backpacks, which he reported caused knee problems.  Thus, the Board finds that the October 2009 VA examination was based on an incomplete factual premise.  Consequently, a VA examination of both knees is warranted.  

The Board remanded the claims in July 2015 for such an examination.  However, the Veteran reported in November 2016 that he did not appear for the examination, which had been scheduled to occur in September 2016, as he never received any letter or phone call from VA informing him that it was scheduled.  He reported that he would have appeared for the examination if he had been aware of it, and that he is willing and able to attend any examination regarding his claims.  He requested that the VA examination be rescheduled.  The address used in the August 2016 examination notification letter from the RO does not match that listed by the Veteran in his May 2015 and September 2016 VA Forms 21-22.  Good cause appearing evident for the Veteran's failure to report for the September 2016 VA examination, a new VA examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any updated VA and non-VA treatment records.

2.  Arrange for an examination of the Veteran to determine the nature and likely etiology of his right and left knee disabilities, providing him adequate notice for the same.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current right and left knee disabilities. 

(b) Please identify the likely etiology for each knee disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include his parachute jumps, and the training for them which included jogging 15-20 miles per day, heavy equipment lifting, and heavy equipment in backpacks?  

The examiner must explain the rationale for all opinions. 

3.  Thereafter, the RO should review the record and readjudicate the claims.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

